    Case: 4:21-cv-0001-9-DDN Doc.       #:   9   Filed:   lLlASlzL Page: 1 of 6 PagelD #: L39



                        THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

QUINTESSA LLC dIbIA QUINTESSA                     )
MARKETING,                                        )
                                                  )
                        Plaintiff,                )
                                                  )
v                                                 )            crv-20-876-R
                                                  )
ERB LEGAL INVESTMENTS, LLC,                       )
dlbla THE BRADLEY LAW FIRM,                       )
                                                  )
                        Defendant.                )
                                                  )


                                             ORDER

          Before the Court is Defendant's Motion to Dismiss (Doc. No. 3), to whicn Plaintiff

filed   a Response   (Doc. No. 4) and in favor of which Defendant filed a Reply. (Doc. No. 8).

Upon consideration of the parties' submissions, the Court finds as follows.

          In support of its motion Defendant relies on Federal Rule of Civil          Procedure

I2(b)(2), asserting that the Court cannot exercise personal jurisdiction over it, because it is

a limited liability company domiciled in Missouri without sufficient contacts to be haled

into court in Oklahoma. Defendant alternatively contends the case should be dismissed

pursuant to the doctrine of forum non conveniens so that the claims herein could be tried

as   part of ongoing state court litigation filed by ERB against Quintessa in Missouri state

court.

          Plaintiff s Complaint alleges two claims, breach of contract and fraud. Plaintiff,    a


firm that sells personal injury leads to attorneys, entered into a contract in April 2020,


                                                                                                    EXHIB IT



                                                                                         6
                                                                                          e
                                                                                                    r"
         Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 6 Document 15-4
    Case: 4:21-cv-00019-DDN Doc.                #l    I   Filed:   OLlASnt Page: 2 ot 6 PagelD              N*:   I40



whereby, in exchange for payments,                it agreed to send case leads for             Missouri personal

injury   cases to the Defendant attorneys.            Plaintiff alleges that shorlly after the relationship

started   it   discovered that although          in   some cases Defendant indicated an intention to

disengage-that is reject-certain leads,                   it continued to provide legal services to the
persons identified in those leads, but failed to pay               Plaintiff in accordance with the contract.r

PlaintifPs fraud claim echoes the same facts, asserting that it processed refunds of the lead

fees to Defendant's account in reliance on Defendant's false representations.2

          For the reasons set forth herein, the Court denies Defendant's Motion to Dismiss

but construes its request for dismissal on the doctrine of forum non conveniens as seeking

transfer of this action pursuant to 28 U.S.C. $ 1a0a(a) and transfers this case to the Eastern

District of Missouri.3 The Court notes that on September 15,2020, Quintessa filed aNotice

of Removal in ERB Legal Investments, LLC v. Quintessa Marketing, Inc., Case No 2022-




I Plaintiff also alleges that it sent Defendant more leads than Defendant paid for. According to the contract the
Marketing Carnpaign was "pre-funded with an initial payment of $50,000. Tier 1/Tier 2 leads are deducted from the
funded amount at the tirne of lead delivery. Quintessa tracks and accounts for the funds each law firm has in its
canpaign at all tirnes. Your law fin.n has the ability to see how uruch money remains in its campaign at any given
time." (Doc. No. 3-2). Tier 1 leads were charged at $2000 per Plaintiff and Tier 2 leads were $4200 per Plaintiff. /d-
The law finn had six days to turn down, aka disengage, alead for one of four reasons identified in the contract. Id.
Once rejected, Defendant agreed to no longerpursue the lead. Id.
2 The contract provides, "[l]eads may no longer  be pursued by The Bradley Law Firm or its affiliate referral firms
once the lead has been disengaged." (Doc. No. 3-2, p. 2).
3
  Although Defendant argues to the contrary, the Court agrees with Plaintiff that the common law doctrine of forum
non conveniens would not apply here.
         [The] transfer of venue function of the forunt non convenieras doctrine has been superseded by
         statute, see 28 U.S.C. $ 1404(a), and to the extent we have continued to recognize that federal courts
         have the power to disrniss damages actions under the common-law./o rum non conveniens doctrine,
         we have done so only in "cases where the alternative forum is abroad." Quackenbush v. Allstate Ins.
         Co., 517 U.S. 706, 722,116 S.Ct. 1112,135 L.Ed.2d 1 (1996) (quotingAm, Dredging Co., 510 U.S.
         at449 n.2, 114 S.Ct. 981; further internal citations omitted)'
Galviny. McCarthy,545 F. Supp.2d1176, 11Sl (D. Colo.2008);               alsoArchangel DiamondCorp. Liquidating
                                                                       see
Trust v. Lukoil,812 F.3d 799,804 (10'h Cir. 2016X"If there is no adequate alternative forum or if the issue is controlled
by American    law,theforum non conveniens doctrine is inapplicable." (citations omitted) (emphasis added)).
                                                            2



      Case 2:21-cv-00577-JPS Filed 06/30/21 Page 2 of 6 Document 15-4
    Case: 4:21-cv-0001-9-DDN Doc,              #:   9   Filed: 01105121 Page: 3 of 6 PagelD #:141




CC09383, Circuit Court           of St. Louis, and the         case   is currently pending in the Eastern

District of Missouri.a

        28 U.S.C. $ 1a0a(a) provides           "[f]or the convenience of parties          and witnesses, in the


interest of justice, a district court may transfer any                civil action to any other district or

division where it might have been brought . . . )'28 U.S.C. $ 1a0a(a) (2006) (hereinafter

"section I404[a]"). The Court's assessment of convenience under Section 1404(a) is
o'discretion ary." King v. PA Consulting Group,               Inc.,78 F. App'x 645,647 (1Oth Cir. 2003)'

However, "unless the balance is strongly in favor of the movantf,] the plaintiffs choice                          of

forum should rarely be disturbed." Scheidt v. Klein, 956 F.2d 963, 965 (1Oth Cit,1992)

(quotation marks and citation omitted). Motions for transfer warrant an "'individualized,

case-by-case consideration of convenience and fairness.' Chrysler Credit Corp. v. Country

Chrysler,Inc.,928 F.2d 1509, 1516 (1Oth Cir.1991). "[The] party moving to transfer a case

pursuant    to $ A04(a)         bears the burden          of   establishing that the existing forum is

inconvenient." Scheidt,956 F.2d at965 (1Oth Cir.1992).s


a quintessa has filed a Motion to Dismiss addressing alleged 12(bX6) deficiencies in ERB's Amended Petition but
dois not challenge personal jurisdiction. Quintessa also seeks a stay in that action pending this Court's ruling and
requests transfer of that action to this Court. Quintessa's motions remain pending in that court.
5 Defendant also challenges personal jurisdiction. Because the Court transfers this case, there is no need to address
this issue.
          "[T]here is no mandatory 'sequencing ofjurisdictional issues."'Slnochem Int'l Co. Ltd. v. Malaysia
          Int,l Shipping Corp., 549 U.S. 422, 431 (2007) (quoting Ruhrgas AG v. Marathon Oil Co.,526 U.S.
           574,584 (1999)). The Supreme Court has explained:
                    The question ofpersonal jurisdiction, which goes to the court's power to exercise
                    control over the parties, is typically decided in advance of venue, which is
                    primarily a matter of choosing a convenient forum. On the other hand, neither
                    personal jurisdiction nor venue is fundamentally preliminary in the sense that
                    subject-matter jurisdiction is, for both are personal privileges of the defendant,
                    rather than absolute strictures on the court, and both may be waived by the parties.
                    Accordingly, when there is a sound prudential justification for doing so, we
                    conclude that a court may reverse the normal order of considering personal
                jurisdiction and venue.
        Leroyv. Great LIt. (JnitedCorp.,443U.D.173, 180 (1979) (intemal citations omitted).

                                                          J




       Case 2:21-cv-00577-JPS Filed 06/30/21 Page 3 of 6 Document 15-4
  Case: 4:21-cv-0001-9'DDN Doc,                 #:   9   Filed:   OLl05l2I Page: 4 of 6 PagelD #: L42



        In   assessing whether transfer              is appropriate the Court considers the following

factors:

        [1] the plaintiffs choice of forum; l2lthe accessibility of witnesses and other
        sources of proof, including the availability of compulsory process to insure
        attendance of witnesses; [3] the cost of making the necessary proof; [4]
        questions as to the enforceability of ajudgment if one is obtained; [5] relative
        advantages and obstacles to a fair trial; [6] difficulties that may arise from
        congested dockets; [7] the possibility of the existence of questions arising in
        the area of conflict of laws; [8] the advantage of having a local court
        determine questions of local law; and [9], all other considerations of a
        practical nature that make atrial easy, expeditious and economical.

Chrysler Credit Corp. v. Country Chrysler, lnc.,928 F.2d 1509, 1516 (10th Cir. 1991)

(internal quotation marks omitted). "Merely shifting the inconvenience from one side to

the other, however, obviously is not a permissible justification for a change of venue."

Employers Mut. Cas. Co. v. Bartile Roofs, Inc.,618 F.3d 1153, 1167 (10th Cir.2010)

(internal quotation marks and citation omitted).

           Clearly the first factor weighs in favor of the Plaintiff who chose to file this action

in Oklahoma. The Court finds, given Plaintiffs allegations that Defendant                                  continued

representing referred clients after purporting to disengage, so as to avoid payment of the

referral fee, that the majority             of the witnesses to whether Defendant                     continued its

representation, that is Defendant's clients, will be outside the state of Oklahoma. Although

Plaintiffs employees are located in Oklahoma, the Missouri and Illinois clients will

provide the evidence relevant to whether Defendant violated the contract and committed



                                                                                         *3 (D' Colo. Mar.20,2019) The
Aspen Corps., Inc. v. GormaLa, No. l8-CV-01325-CMA-SKC, 2019 WL 1281211, at
Court findi in this case that the issue ofpersonal jurisdiction over  Defendants is an  extremely close question and that
resolution of the issue  of the  forum's  convenience  would   be the same  regardless.  Therefore, the Court chooses to
proceedwith a $ 1404(a) analysis first.

                                                           4



      Case 2:21-cv-00577-JPS Filed 06/30/21 Page 4 of 6 Document 15-4
 Case: 4:21-cv-00019-DDN Doc.            #:   9   Filed: OLIASI?L Page: 5 of 6 PagelD l*: L43




fraud in this particular manner. "The convenience of witnesses is the most important factor

in deciding   a   motion under $ 1404(a)." Bartile Roofs,618 F.3d at 1169 (internal quotation

marks and citation omitted). The convenience of non-party witnesses weighs more heavily

under this factor than the convenience of the parties . Mandel v. Hafermann, No. 2:19-cv-

00563, 2020WL 2849928, at *4 (D. Utah June 2,2020) (citing Anza Tech., Inc. v. Xilinx,

Inc,,2017 WL 4864947, at *8 (D. Colo. Oct.27,2017)). Furthermore, the convenience of

a party's employees carries little weight because the party       "is able, indeed, obligated to

procure the attendance of its own employees for trial." Vega v. Craftworks Restaurants &

                                                            *5 (D. Colo. Dec. 18,
Breweries G4p., No. 19-ov-00284-MSK-STV,2019 WL 6893038, at

20Ig) (citation omitted); see also Navajo Nationv. (Jrban Ouffitters, Inc.,9I8 F. Supp. 2d

1245, 1257 (D.N.M. 2013).

         The cost of proof does not weigh heavily in favor of either Plaintiff or Defendant,

given that, regardless of where the disputes between the parties proceeds, one side or the

other   will be inconvenienced and experience higher           costs as a result. Similarly, the

obstacles and relative advantages to a fair trial are neutral, as is the issue of difficulties that

might arise from congested dockets. Dockets of courts throughout the United States have

been turned on their heads as a result of COVID-19 and there is no basis from which the

Court could conclude, given the unique circumstances of the past year, that Missouri or

Oklahoma would be more efficient.

         In a diversity action the Court applies the substantive law of the forum state, in this

case, Oklahoma.       Additionally, when a $ 1404 transfer is granted, the transferee forum must

apply the law of the transferor forum. Van Dusen v. Barrack, 376 U.S. 612, 639 (1960;

                                                    5




        Case 2:21-cv-00577-JPS Filed 06/30/21 Page 5 of 6 Document 15-4
 Case: 4:21-cv-00019-DDN Doc.         #: I   Filed: OL|ASZI Page: 6 of 6 PagelD t*:144




Ferens v. John Deere Co.,494 U.S. 516,524-25 (1990). Federal courts are qualified to

apply various states' laws. Bartile Roofs,618 F.3d at1169. The Court does not find any

reason to believe that the Eastern District of Missouri would be unable to apply the correct

law to Plaintiffs claims. Conflicts of law are a neutral factor here. See Butikofer v. Nygren,

No.2:16-cv-00610-DN,2016 WL 7190556, at *7 (D. Utah Dec' 12,2016). Additionally,

questions of local law carry little weight when it comes to adjudicating familiar common-

law claims, such as breach of contract and fraud claims. Presidential Hosp., LLC            v'


Wyndham Hotel Grp.,LLC,333 F. Supp. 3d1179,1235 (D'N.M.2018).

       The Court finds that transfer of this action to the Eastern District of Missouri is in

the interests of justice. That court can decide whether to consolidate this action with the

case filed by ERB against Quintessa or whether to permit the cases to proceed in parallel'

Accordingly, the Court finds that transfer of this matter pursuant to 28 U.S.C. $ 1a04(a) is

proper, and therefore denies Defendant's Motion to Dismiss.

       IT IS SO ORDERED this 5th day of January 2021.

                                                         t-



                                             DAVID L. RUSSEI.,L
                                             UNITED STATES DISTRICT JUDGE




                                               6



     Case 2:21-cv-00577-JPS Filed 06/30/21 Page 6 of 6 Document 15-4
